Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 6/22/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-14 have been withdrawn. Claims 1-17 have been allowed.
The independent claims 1,7, and 13 are related to prior art(s): US 20150228107 A1; Zimmerman; Alvin D. (hereinafter Zimmerman), US 20110153930 A1; Serizawa; Kazuyoshi et al. (hereinafter Serizawa) and US 7617259 B1; Muth; John A. et al. (hereinafter Muth). Zimmerman teaches structures for encoders and their support of incoherent ray traversal. Serizawa teaches a storage system providing a plurality of logical volumes used as data storage areas of a host and a plurality of executing data I/O processes for the logical volumes from the host, when it is determined whether there is a correlation with the logical volumes on a storage function such as local copy set for the logical volumes. Muth teaches a system for managing storage consistency and steps for synchronizing data in response to a crash and restart. The claim contains the unique concept of utilizing two separate but uniquely linked bitmaps in a process of identifying dirty blocks on a source array of a local mirror drive, along with a process of synchronizing data utilizing the first dirty bit of the second converted bitmap after crash restart process. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165  

/William B Partridge/Primary Examiner, Art Unit 2183